DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, multiple interpretations of the claim requirements have been taken below, and a new prior art reference Grady et al. has been applied which anticipates the continuous first conductive layer as amended.  A more limited interpretation of the claims has been rejected over a new combination of Ladroue et al. in view of Iwamoto.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 5, 6, 9, 11 and 21-23 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Grady et al. (US Pub 2011/0183183 newly cited).
In regard to independent claim 1 and 21, Grady et al. teach a device, comprising: a plurality of microbatteries (battery 1500, figure 15 - paragraph [0059-0071, 0088] for individual battery description) arranged in an array, the array including at least one bar of microbatteries arranged in a row (figure 16, batteries 1620, 1640 and 1660 are considered “the microbatteries arranged in an array”), each of the microbatteries including a first metal contact terminal (cathode current collector 1510 with vias 1591, metal contact terminal (anode current collector 1530 with vias 1561, 1562 such as copper or aluminum) spaced apart from one another (figure 15); 
a first flexible encapsulation film (all of the components listed below including: conductive substrates, encapsulating material, not shown, such as silicone as a final encapsulation layer from the environment described in paragraph [0072], casing 700 described in paragraph [0038], batteries fixed in a stack by an adhesive in a casing or container described in paragraph [0041], insulation layer 1560 around each battery in paragraph [0068]) including: 
a first conductive layer (conductive substrate 1690) electrically coupled to the first metal contact terminal of each of the microbatteries; the first conductive layer being a continuous layer that extends across and contacts the first metal contact terminal of each of the microbatteries (figure 16, conductive substrate 1690 in contact with terminals of 1620, 1640, 1660);
and a first insulating layer (encapsulating material, not shown, such as silicone as a final encapsulation layer from the environment described in paragraph [0072], casing 700 described in paragraph [0038], batteries fixed in a stack by an adhesive in a casing or container described in paragraph [0041], insulation layer 1560 around each battery in paragraph [0068]) on the first conductive layer; and 
a second flexible encapsulation film including: a second conductive layer (second conductive substrate 1680) electrically coupled to the metal second contact terminal of each of the microbatteries; and a second insulating layer (another one of encapsulating material, not shown, such as silicone as a final encapsulation layer from the environment described in paragraph [0072], casing 700 described in paragraph [0038], batteries fixed in a stack by an adhesive in a casing or container described in paragraph [0041], insulation layer 1560 around each battery in paragraph [0068]) on the second conductive layer (paragraphs [0056-0058]).

In regard to claims 5, 22 and 23, the microbatteries are electrically coupled to one another in series or in parallel via the first and the second conductive layers (paragraph [0056-0058]).  
In regard to claim 6, the first conductive layer 1690 and the second conductive layer 1680 are continuous layers, and the microbatteries are electrically coupled to one another in parallel (see figure 16, paragraph [0057]).
In regard to claims 9 and 11, the microbatteries are arranged in a bar or array (figures 16).


Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8, 9, 11, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ladroue et al. (US Pub 2017/0018810 of record) in view of Iwamoto (USP 7,288,340 newly cited).
In regard to independent claim 1 and 21, Ladroue et al. teach a device, comprising: a plurality of microbatteries (batteries may be connected in series or parallel - paragraph [0041]) arranged in a stack, each of the microbatteries including a first metal contact terminal (metal cathode current collector layer 109 such Pt, Mo etc.) and a second metal contact terminal (anode current collector layer 117 such as copper or aluminum) spaced apart from one another (figure 2); 
a first flexible encapsulation film (all of the components listed below) including: 

a second flexible encapsulation film including: a second conductive layer (layer 103) electrically coupled to the metal second contact terminal 109 of the microbattery; and a second insulating layer (encapsulating material 105) on the second conductive layer (figure 2, paragraphs [0020-0041]).
The Examiner notes in regard to components being “electrically coupled” - all of the electrical components of the prior art are considered electrically coupled as the current and voltage that the battery produces is passed through all of the components.  Similarly, in regard to the components being “on” each other  - all of the components of the prior art are considered “on” each other depending on orientation the battery is disposed, the claims do not require direct contact between the components.
The instant claims differ from the prior art in requiring the microbatteries in an array, where the first conductive layer being a continuous layer that extends across and contacts the first metal contact terminal of each of the microbatteries, such that the first and second conductive layers are in contact with the respective terminal of each of the microbatteries.  However, Iwamoto teaches a similar integrated battery (see title) including individual microbatteries (positive electrode 23, negative electrode 25 and solid electrolyte 24) with an insulating layer such as a resin substrate 11 and the desirability to arrange the battery cells in an array with positive and negative current conductive layers 22, 23 which are formed continuously over the entire array such that they are in contact with the respective terminals of each battery cell because such allows for a the batteries to be connected in parallel because such forms a flexible array of microbatteries in a variety of shapes (column 2, line 31 - column 7 line 45, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to form the conductive layers of Ladroue et al. as 
In regard to claims 5, 22 and 23, Ladroue et al. teach the microbatteries are electrically coupled to one another in series or in parallel via the first and the second conductive layers (paragraph [0041]).  The Examiner notes that the person of ordinary skill in the battery art would understand that series and parallel connections are interchangeable depending on the orientation of the cells and which polarity is connected to the conductive layers, and would be motivated to modify the connection scheme in order to arrive at desired current and voltage characteristics.
In regard to claim 6, Iwamoto teaches the first conductive layer 23 and the second conductive layer 22 are continuous layers, and the microbatteries are electrically coupled to one another in parallel (see figure 2, column 4 lines 16-20).
In regard to claim 8 and 26, Ladroue et al. teach each of the first conductive layer and the second conductive layer includes aluminum (see paragraph [0022]), and Iwamoto teaches that poly(ethylene terephthalate) is an acceptable insulating material for the substrate (column 4 line 37] in a manner which obviates the use thereof for the encapsulating layers of Ladroue et al. 
In regard to claims 9 and 11, Iwamoto teaches the microbatteries are arranged in a bar or array (figures 1 and 2) in order to arrive at a desired geometry and power output for a given application.

Claims 2, 3, 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ladroue et al. (US Pub 2017/0018810 of record) and Iwamoto (USP 7,288,340 newly cited) as applied to claim 1 or 21 above and further in view of Kim et al. (US Pub 2017/0040582 cited in IDS).
Ladroue et al. and Iwamoto teach the microbattery assembly as applied above, Ladroue et al teach the presence of self-adhesive films (paragraph [0030]) but does not disclose the particular 
a first conductive layer (first conductive pattern 131, note multiple exist) electrically coupled to the first contact terminal of each of the microbatteries; and a first insulating layer (substrates 110 of flexible plastic films - see paragraph [0039]; or sealing members 151, 252, 552, 752, 851 etc. - see paragraphs [0057-0058, 0066, 0077, 0083]) on the first conductive layer; and a second flexible encapsulation film including: a second conductive layer (second conductive pattern 134 etc.) electrically coupled to the second contact terminal of each of the microbatteries; and a second insulating layer (second substrate 120 or other of sealing members described above, 452, 552b etc.) on the second conductive layer (see various embodiments in figures 1-10, paragraph [0037-0092]). 
Kim et al. teach the desirability for first flexible encapsulation film to include a first adhesive layer (see paragraph [0058] sealing layers 151, 252, 752, 851 etc. may be a hot melt adhesive; additionally conductive adhesive layers 339 may be formed between connections - see paragraph [0077]) on the first conductive layer 131, the first conductive layer 131 being between the first adhesive layer 151, 339 and the first insulating layer 110; the second flexible encapsulation film includes a second adhesive layer (another of the sealing layers or conductive adhesive layer) on the second conductive layer 134, the second conductive layer 134 being between the second adhesive layer (other of 151, 552, 339) and the second insulating layer 120; and each microbattery (cell 130, 140) is located in a respective cavity in the first adhesive layer of the first film and the second adhesive layer of the second film (cells 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to include adhesive layers in the encapsulation film of Ladroue et al. as such forms a flexible battery in which the components are firmly secured as taught by Kim et al. 
	In regard to claim 3, Kim teaches the first adhesive layer 552a, 339 of the first film contacts the second adhesive layer 339, 552b of the second film between adjacent ones of the plurality of microbatteries (see figure 5).
In regard to claim 4, Kim teaches each of the first adhesive layer and the second adhesive layer includes an electrically-insulating material (such as polyolefin resin - see paragraph [0058]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ladroue et al. (US Pub 2017/0018810 of record) and Iwamoto (USP 7,288,340 newly cited) as applied to claim 9 above and further in view of Constable (USP 5,567,543 of record).
	The prior art teaches the flexible battery described above but do not disclose coiling the battery.  However, Constable teach a similar flexible battery 14 unit formed into a bar with microbattery unit cells 42 connected by conductive traces and the desirability for the bar to be coiled on itself and the microbatteries are stacked on one another in order to fit the battery into various places (see abstract, columns 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to coil the flexible battery of Ladroue and Iwamoto into various shaped in order to fit the battery into a desired shape as taught by Constable.

Claims 12-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ladroue et al. (US Pub 2017/0018810 of record) in view of Iwamoto (USP 7,288,340 newly cited) and Hundt et al. (US Pub 2004/0081860 of record).
	In regard to independent claim 12, Ladroue et al. and Iwamoto teach the microbattery array as applied to the claims above. 
Claim 12 differs in calling for a third flexible film on the first flexible film, the third flexible film having a third conductive layer and a third insulating layer on the third conductive layer, wherein the third conductive layer forms an inductor.  However, Hundt et al. teach a similar thin film battery module including a microbattery 102 (anode, cathode and separator) encapsulated in a protective coating 116 and the desirability to include an integrated circuit 106 such as an inductor or DC/DC converter (paragraph [0018]) with its own charging circuit 501 (a conductive layer) which is coated in its own film (protective coating 107) because such allows for a rechargeable cell that maintains a power level (paragraphs [0035-0038], figure 5c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include an encapsulated inductor and associated voltage converters with their own protective coating in the flexible battery of Ladroue et al. as such allows the battery to maintain a charge as taught by Hundt et al. 
In regard to claims 13 and 14, Hundt et al. teach including a proper voltage control circuit such as a DC/DC converter (paragraph [0018]) which is connected to the terminals of the battery (paragraph [0036]).  While specifically an AC/DC converter is not disclosed, the use of an AC/DC converter would have been obvious to one of ordinary skill in the art at the time of the invention to include an AC/DC converter depending on the desired charging power source for the battery device (see additional prior art Liao of record). 

	In regard to claim 15, Iwamoto teaches the first conductive layer and the second conductive layer are continuous layers, and the microbatteries are electrically coupled to one another in parallel as noted in regard to claim 6 above.
In regard to claim 25, Ladroue et al. teach each of the first conductive layer and the second conductive layer includes aluminum (see paragraph [0022]), and Iwamoto teaches that poly(ethylene terephthalate) is an acceptable insulating material for the substrate (column 4 line 37] in a manner which obviates the use thereof for the encapsulating layers of Ladroue et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723